Case 2:19-cv-20413-WJM-MF Document 24 Filed 12/11/20 Page 1 of 3 PageID: 397




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY




 DAVIDA SCHUMAN
                                                           Civ. No.: 2:19-cv-20413
                Plaintiff,

         v.
                                                               AMENDED OPINION
 KEAN UNIVERSITY, et al.,

                Defendants.



WILLIAM J. MARTINI, U.S.D.J.:
       In this action, Plaintiff alleges, among other things, that the New Jersey State Policy
Prohibiting Discrimination in the Workplace is unconstitutional. Before the Court is
Plaintiff’s motion for reconsideration of its order dismissing Plaintiff’s Complaint on the
basis of Younger abstention. For the reasons stated below, Plaintiff’s motion is DENIED.
   I.     BACKGROUND
        The Court assumes the parties’ familiarity with the facts of this case and so sets
forth a briefer summary. On August 27, 2018, Kean University issued to Plaintiff a “Final
Determination” letter sustaining two of the charges of violating the New Jersey State Policy
Prohibiting Discrimination in the Workplace without any disciplinary recommendation.
Plaintiff appealed this decision to the Civil Service Commission, which ultimately denied
her motion for reconsideration on January 2, 2019. Following this “final agency action,”
Plaintiff was assigned to a non-teaching assignment and was required to complete an
Affirmative Action Programs training delivered by the American Conference on Diversity,
contrary to the Final Determination letter. On February 15, 2019, Plaintiff filed an appeal
of the denial of her motion for reconsideration to the Superior Court of New Jersey
Appellate Division. In that appeal, Plaintiff argues that the policy she is charge with
violating is unconstitutional because it violated the First Amendment and that the
Commission’s rejection of her appeal violates the Equal Protection Clause of the
Fourteenth Amendment.
       After a semester of non-teaching assignments and having completed her
confidential affirmative action training, counsel for Kean contacted Plaintiff’s union
representative about giving Plaintiff a second non-teaching assignment and discussing the
Case 2:19-cv-20413-WJM-MF Document 24 Filed 12/11/20 Page 2 of 3 PageID: 398




confidential affirmative action training Plaintiff participated in. Plaintiff refused to sign
the enclosed release, meant to allow Kean to divulge confidential information to the Union.
Counsel for Kean eventually informed the Union representative that the University
intended to impose a second non-teaching assignment for the upcoming semester, not based
on a violation of the policy that served as the basis for the initiation of disciplinary
measures, but on the basis of the results of the diversity training indicating that Plaintiff
could not be expected to comply with New Jersey’s anti-discrimination policy.
   I.       STANDARD OF REVIEW

         A motion for reconsideration must set forth concisely the matter or
         controlling decisions which the party believes the Judge or Magistrate Judge
         has overlooked. When the assertion is that the Court overlooked something,
         the Court must have overlooked some dispositive factual or legal matter that
         was presented to it. The Court will reconsider a prior order only where a
         different outcome is justified by: (1) intervening change in law;
         (2) availability of new evidence not previously available; or a (3) need to
         correct a clear error of law or manifest injustice.
United States v. Davis, 05-cr-382, 2012 WL 1950217, at *1 (D.N.J. May 30, 2012), aff’d,
514 F. App’x 97 (3d Cir. 2013) (cleaned up and citations omitted).
   II.      DISCUSSION
       Plaintiff emphasizes in her motion for reconsideration that the lawsuit before this
Court is based exclusively upon the second non-teaching assignment. The matter pending
before the New Jersey Appellate Division concerns only the Final Determination letter,
which resulted in her first non-teaching assignment and resulted in a final agency action by
the Civil Service Commission. The Court premised its decision to abstain pursuant to
Younger v. Harris, 401 U.S. 37 (1971), on the basis that “the Commission initiated an
administrative disciplinary hearing to sanction Plaintiff for conduct the State deemed
contemptible.” The Court accepts that “[t]here was . . . no comparable decision by the
Commission regarding Plaintiff’s second non-teaching assignment from which to appeal
because Kean did not claim that Plaintiff had violated the Policy to justify imposing the
second non-teaching assignment.” However, the Court finds that the imposition of the
second non-teaching assignment is inherently intertwined with and a consequence of the
ongoing state effort to sanction the Plaintiff. But for Plaintiff’s participation in the
Affirmative Action Program—a sanction imposed by the University and basis for the
current pending state appeal—Plaintiff would not have received a second non-teaching
assignment. Plaintiff alleges in both her state appeal and her federal lawsuit that the
underlying policy is unconstitutional. A decision on the merits in her ongoing state court
claim would resolve her claims stemming from receiving a second non-teaching
assignment.


                                              2
Case 2:19-cv-20413-WJM-MF Document 24 Filed 12/11/20 Page 3 of 3 PageID: 399




   III.   CONCLUSION
      For these reasons, Plaintiff’s motion for reconsideration is DENIED.   An
appropriate order follows.




Date: December 10, 2020




                                               /s/ William J. Martini
                                             WILLIAM J. MARTINI, U.S.D.J.




                                       3
